DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/20 & 04/27/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Specification
The disclosure is objected to because of the following informalities: [0062] recites “The substrate feature 305 comprises at least one sidewall 322 of the second material 320 and a bottom 312 of the exposed first surface 315.” with regard to fig. 3A. 312 is not a bottom of surface 315. The exposed surface 315 can be viewed as a bottom of a trench formed by sidewalls 322 and exposed surface 315, and if Applicants define the substrate feature 305 as such, then 312 can be called the bottom of the substrate feature. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “wherein the exposed first surface is recessed from the exposed second surface to form a substrate feature, the substrate feature comprising at least one sidewall of the second dielectric material and a bottom of the exposed first surface
Claim 20 recites “the method of claim 18, further comprising: depositing a second conductive material into the via opening; and depositing a plurality of second conductive lines on the second insulating layer and in contact with the second conductive material in the via opening, the second conductive lines extending along a second direction on the second insulating layer.” (emphasis added). This formulation implies two deposition processes or steps. Claim 20 is related to fig. 20, and fig. 20 description in [0107] and only one deposition step is described there that fills the opening in layer 1301 and hollow portions defined by layer 1201.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2018/0218917, Cited on IDS).



b.	Re claim 11, the carbon precursor comprises a C1-C4 hydrocarbon (i.e. a carbon entity with 4 carbon atoms chain, and this would be the case for the third precursor from left to right under [0026] for n = 4 in (CH2)n).

c.	Re claim 12, the carbon precursor comprises at least one unsaturated bond (explicit for the precursors with double covalent bonds between adjacent carbon atoms).

d.	Re claim 14, substantially no carbon material is deposited on the exposed second surface (explicit on fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Basu et al. (US 2018/0218917, Cited on IDS) with intrinsic evidence from Bryks et al. (US 2017/0287827).

Re claim 1, Basu et al. disclose a method of selectively depositing a carbon film, the method comprising: providing a substrate 105&110&120&125 (or 105&110&120; fig. 1 and related text; see also [0019]-[0021] and remaining of disclosure for more details) comprising a first material 120&125 and a second material 110, the first material having an exposed first material surface 127 (or 122), the second material having an exposed second material surface 112, the first material comprising a metal; and exposing the substrate to a carbon precursor ([0022]-[0030]) to form a carbon film 130 (or 130&135, the second amount of film is less than the first amount of film.” (emphasis added), and this implicitly means that there will be a little amount of layer 130 or 103&135 on surface 112 though with a thickness smaller or negligible compared to the thickness of 130 or 130&153 over surface 127; in the alternative, Bryks et al. disclose in [0035] that thiol groups, which are possible head groups for the carbon precursors according to [0023] of Basu et al., can bond to dielectric, and this would have led to some material of 130 or 130&137 depositing on surface 112 even if less than on the metal surface 127), the first thickness being greater than the second thickness (as explained above).


Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US 2018/0218917) with intrinsic evidence from Bryks et al. (US 2017/0287827).

a.	Re claims 2, 3 and 4, Basu et al. (or Basu et al. with evidence from Bryks et al.) disclose all the limitations of claim 1 as stated above except explicitly for the limitations 

b.	Re claim 5, the second material comprises a dielectric material ([0019]).

c.	Re claim 6, Basu et al. (or Basu et al. with evidence from Bryks et al.) disclose all the limitations of claim 1 as stated above except explicitly for the limitations of claim 6. However, Basu et al. disclose providing the precursors and reactants in process chamber (see at least [0025]), and this implicitly imply a deposition process such as chemical vapor deposition or atomic layer deposition or the likes, and those processes are conventionally known to be performed above 100 degree Celsius to a few hundred degree Celsius, as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have performed the deposition process at a temperature (a above 100 degree Celsius to 200 or 300 degrees Celsius) falling in the 

d.	Re claim 7, the carbon precursor comprises C2H4 (that would in the third precursor from left to right under [0026] for n = 2 in (CH2)n).

e.	Re claim 8, an inert gas is a well-known carrier gas for gas phase deposition process, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used argon or nitrogen gases in the precursor as carrier gas, and this as a non-inventive step of using a known gas for its known purpose with a reasonable expectation of success (see MPEP 2144.07).


Claims 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US 2018/0218917).

a.	Re claim 10, Basu et al. disclose all the limitations of claim 1 as stated above except explicitly that the first metal-containing material comprises cobalt. But cobalt is conventionally known for use in the art for conductive features, especially as a barrier layer, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used cobalt for the first metal-containing material, and this as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success (see MPEP 2144.07).
.

Allowable Subject Matter
Claims 18-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson et al. (US 2016/0322213) and Shero et al. (US 2011/0198736) disclose methods similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899